Peters, J. (concurring in part and dissenting in part).
While I agree with the majority that the proof was insufficient to support a conviction of criminal sale of a controlled substance in the third degree, I believe that the evidence was further insufficient to support a conviction for attempted criminal sale of a controlled substance in the third degree. Mindful that “the boundary where preparation ripens into punishable conduct depends greatly on the facts of the particular case” (People v Mahboubian, 74 NY2d 174, 190), I conclude that defendant’s conduct did not come “ ‘dangerously near’ ” completion of the criminal endeavor so as to reach this boundary (id., at 190; see, People v Rizzo, 246 NY 334, 338). Even if we were to accept the fact that defendant intended to take funds, enter a building, acquire drugs and provide them to the police officers, I would find that “his actions clearly did not carry ‘the project forward within dangerous proximity to the criminal end to be attained’ ” (People v Acevedo, 140 AD2d 846, 847, quoting People v Warren, 66 NY2d 831, 832; see, People v Putnam, 130 AD2d 52, lv denied 70 NY2d 754).
As several contingencies stood between the agreement and the contemplated purchase, I would follow the guidance of the Court of Appeals in People v Warren (supra), reverse defendant’s conviction and dismiss the indictment. Ordered that the judgment is modified, on the law and the facts, by reducing the conviction from criminal sale of a controlled substance in the third degree to attempted criminal sale of a controlled substance in the third degree, and vacating the sentence imposed; matter remitted to the County Court of Broome County for resentencing; and, as so modified, affirmed.